Soutmem Viswict oF lexas
FILED

 

AO 9{ (Rev 8

 

United States District Court JUL 29 2018

 

 

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
McALLEN DIVISION
UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT .
Alejandro Cruz PRINCIPAL Case Number:
YOB: 1967 .
United States ‘ M-19- 1777 -M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about July 27, 2019 in Starr County, in
the Southern . District of Texas -  defendants(s) did,

(Track Statutory Language of Offense)

knowing orin reckless disregard of the fact that Nanci Lizeth Hernandez-Mejia, a citizen and national of
Honduras, and Henry Homar Gahui-Roto, a citizen and national of Ecuador, along with six (6) other
undocumented aliens, for a total of eight (8), who had entered the United States in violation of law, did
knowingly transport, or move or attempted to transport said aliens in furtherance of such violation of law
within the United States, that is, from a location near Escobares, Texas to the point of arrest near Escobares,

Texas, by méans of a motor vehicle

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On July 27, 2019, Border Patrol Agents were conducting surveillance in Escobares, Texas when an agent, by the
Rio Grande River, observed approximately 12 subjects crossing from Mexico into the United States on a raft. After
the subjects crossed, the agent heard the doors ofa vehicle open and then close. The agent requested backup and
informed agents of the activity. A second agent then reported a maroon Chevr olet Tahoe leaving the area, at a high

rate of speed, from the area the subjects were observed crossing.

Mobile agents responding to the area were informed the Tahoe made a u turn and was heading back towards the
river. Mobile Agents made their way towards the river bank and encountered the Tahoe. The Tahoe was reversing

but stopped when it observed the agents.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint:

Aepgecdk Ruse Liver Gkecie

    

Signature of Complai

 

Ernie E. Bergollo., - Border Patrol Agent
Sworn to before me and subscribed in my presence, - Printed Name of Complainant Bo ;
- Lang Tt 7
July 29, 2019 Go : 6S A at McAllen, Texas .

 

 

Date u ‘ City and State

Peter E. Ormsby _ U. S. Magistrate Judge YO CaF

Name and Title of Judicial Officer Sighature of Judicial Officer
Case 7:19-M-GAITED STATES BISTRICT EGURT Pave 2 of 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- -M
RE: Alejandro Cruz

CONTINUATION:

The agents made contact with the driver of the Tahoe and discovered he was the only occupant.
During this time, agents discovered foot sign by the Tahoe leading towards the river. Additional
agents arrived on scene and conducted a search of the area. With the assistance of a boat unit the
agents apprehended eight (8) undocumented aliens by the river bank, approximately 30 feet from the
Tahoe.

The driver, later identified as Alejandro Cruz, a United States Citizen, and the eight (8)
undocumented aliens were all transported to the Rio Grande City Station for processing. °

Principal Statement

Alejandro Cruz was read his Miranda Rights. He understood his rights and provided a sworn
statement.

Cruz stated he was driving a maroon Tahoe that belongs to the ranch where he works. Cruz claimed
he has been working for this ranch a week. Cruz was in the area planning to cut tree trunks and go
fishing. According to Cruz, he was not picking up illegal aliens.

Material Witnesses

Nanci Lizeth Hernandez-Mejia and Henry Homar Gahui-Roto were read their Miranda Rights. Both
understood their rights and each provided a sworn statement.

Hernandez, a citizen of Honduras, stated she made her smuggling arrangements for $5,000.
Hernandez crossed the Rio Grande River on a raft with about seven other people. After crossing, the
rafter who brought them across told her to board into a waiting truck. Hernandez described the truck
as enclosed, with a-cargo area and red wine in color. Hernandez boarded the truck and laid down in
the cargo area. The vehicle briefly drove off, then Hernandez felt the truck make a u turn and then
return to the riverbank. Hernandez heard someone in the truck say to get down so everyone got off
running.

Gahui, a citizen of Ecuador, stated his father made the smuggling arrangements and doesn’t know the
cost. Gahui crossed into the United States on a raft with six other people. Gahui was told, by a
guide, a truck would be picking them up. According to Gahui, a truck showed up and the driver told
them to get-on quickly. Gahui described the truck as enclosed and dark red in color. Gahui boarded
the truck with the others and they left but then the vehicle turned around and went.back, ; After the
truck stopped, the driver opened the doors and told them to escape, so everyone ran. : -.?

Gahui identified Alejandro Cruz, through a photo lineup, as the driver of the dark red truck.

Page2 —~
